Citation Nr: 1814536	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel

INTRODUCTION

The appellant served on active duty in the Air Force from December 1977 to November 1994.  He is the recipient of the Air Force Commendation Medal with one device, the Air Force Achievement Medal, and the Air Force Good Conduct Medal with four devices.  He served in support of Operation Desert Shield/Storm.  He is also the recipient of the Kuwait Liberation Medal and the Armed Forces Expeditionary Medal for Somalia.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appellant filed a timely Notice of Disagreement (NOD), received in September 2012.  A Statement of the Case (SOC) was issued in July 2014.  A timely substantive appeal was received in September 2014.

In October 2017, the appellant was afforded a Board hearing in Washington, D.C., before the undersigned.  A transcript is of record.


FINDINGS OF FACT

1.  The record establishes that the appellant's current hypertension was incurred during active service. 

2.  The evidence is in equipoise as to whether the appellant's current diabetes mellitus is causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). 

2.  The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including diabetes mellitus and cardiovascular-renal diseases such as hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Hypertension

After considering the record, the Board finds that service connection for hypertension is warranted.

First, the record clearly establishes that the appellant has a current diagnosis of hypertension.  See e.g. August 2010 clinical note from Bayview Endocrinology Consultants.

Second, the record establishes that the appellant was noted to have high blood pressure in 1991, while on active duty.  See Note from examining clinician on September 1994 Report of Medical History.  Indeed, the appellant's blood pressure was noted to be elevated on multiple occasions during active duty.  For example, his blood pressure was measured at 140/78 in May 1992, and 141/76 in August 1992.  At the time of the latter reading, he was informed that his blood pressure was slightly high and appeared anxious upon learning this.  Blood pressure was measured at 140/80 in August 1994.  His September 1994 separation examination was notable for blood pressure measured at 140/86.  

As set forth above, the third element necessary to award service connection is a nexus between the appellant's current disability and an in-service event, injury, or disease.  

Although there is no medical opinion in this case linking the appellant's current hypertension to service, as set forth above, when a veteran satisfies the requirements for a chronic disease shown in service (or within the presumptive period under § 3.307), then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Thus, if a veteran can prove a chronic disease "shown in service" or within the applicable presumptive period, and there are no intercurrent causes, the manifestation of the chronic disease present at the time the veteran seeks benefits establishes service connection for the chronic disease.  

The Federal Circuit has explained that "[b]y treating all subsequent manifestations as service connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013)

As set forth above, 38 C.F.R. § 3.303(b) provides a second route by which a veteran can establish service connection for a chronic disease.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  In other words, as the Federal Circuit has explained "proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. 

In this case, although the appellant's service treatment records note episodes of elevated blood pressure, they do not contain a diagnosis of hypertension.  However, at his October 2017 Board hearing, the appellant competently, credibly, and consistently reported that he was first diagnosed as having hypertension shortly after separation, i.e. within the one year presumptive period.  Moreover, he indicates that he was prescribed medication for hypertension at the time of diagnosis and has continued to take anti-hypertensives since that time, establishing that the condition was manifest to a compensable degree within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (providing a 10 percent rating for hypertension requiring continuous medication for control).  

The appellant's testimony is supported by the clinical evidence of record.  A June 1996 Emergency Care and Treatment Note states that the appellant was taking medication for his hypertension.  A September 2012 letter from Dr. P.S. states that he recalled treating the appellant for hypertension between January 1995 and July 2003.  In addition, the medical evidence of record establishes that the appellant has continued to be prescribed anti-hypertensive medication since that time.  

In light of the foregoing, the Board finds that the evidence is in relative equipoise as to whether the appellant's current hypertension was incurred during his active service.  As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for hypertension.

IV.  Diabetes Mellitus

After considering the record, the Board finds that service connection for diabetes mellitus is warranted.

First, the record clearly establishes that the appellant has a current diagnosis of diabetes mellitus.  See e.g. August 2010 clinical note from Endocrinology Consultants, Bayview Physician Services.

Second, the appellant was diagnosed with diabetes mellitus shortly after separation from service.  A September 2012 letter from Dr. P.S. states that he recalled treating the appellant for diabetes mellitus, type 2, between January 1995 and July 2003.  Such letter also explains that the appellant's chart was destroyed by water damage in January 2009.  Other medical evidence of record indicates that the first diagnosis of diabetes mellitus may have been in 1995 or 1996.  A July 2004 letter from Dr. T.E. states that the appellant reported an eight-year history of insulin-dependent diabetes.  An August 2010 clinical note from Endocrinology Consultants, Bayview Physician Services, indicates that the appellant was first diagnosed with diabetes mellitus, type 2, 15 years prior.  A November 2010 clinical note states the same.  

As set forth above, the third element necessary to award service connection is a nexus between the appellant's current disability and an in-service event, injury, or disease.  However, if a veteran can establish the presence of a chronic disease "shown in service" or within the applicable presumptive period, and there are no intercurrent causes, the manifestation of the chronic disease present at the time the veteran seeks benefits establishes service connection for the chronic disease.  

In this case, although the date of diagnosis is not definitively established, the first diagnosis of diabetes mellitus clearly did not occur later than 1996.  See September 2002 letter from Dr. D.M.  The appellant has competently, credibly, and consistently reported being treated for diabetes mellitus since such time; and the medical evidence establishes that his diabetes mellitus is insulin-dependent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (providing a compensable rating for diabetes manageable by a restricted diet only).  

During his October 2017 Board hearing, the appellant testified that diabetes was never mentioned while he was on active duty.  However, in 1995, shortly after separation from service, he was diagnosed as having diabetes mellitus and prescribed treatment.  The clinical evidence further supports the appellant's recollections that he was diagnosed as having diabetes mellitus within the first post-service year.  As set forth above, the record contains a September 2012 letter from Dr. P.S. who states that he recalled treating the appellant for diabetes between January 1995 and July 2003.  In addition, the medical evidence of record establishes that the appellant has continued to receive treatment for diabetes.  

In light of the foregoing, the Board finds that the evidence is in relative equipoise as to whether the appellant's current diabetes mellitus was incurred during his active service.  As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for diabetes mellitus.



ORDER

Entitlement to service connection for hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for diabetes mellitus is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


